DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-21 are pending and have been examined, where claims 1-21 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “extracting a digital representation of the object surface microstructure from a partial area of the image of the object to be authenticated, the partial area on the object to be authenticated corresponding to the partial area which is common to the plurality of images; producing, with a digital signal matching method, a 1D or a 2D signal representing a comparison between the microstructure digital representation from the object to be authenticated and the registered microstructure digital representation; calculating, from the comparison signal, a similarity score representing a similarity between the microstructure digital representation of the object to be authenticated and the registered microstructure digital representation” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/EP2006/066043, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7-8, 16-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prokoski (US 5583950).

Regarding claim 1, Prokoski discloses an object authentication method comprising: 
capturing, with an imaging device, a plurality of images of manufactured objects, each image comprising at least a partial area of an object surface shaped by a manufacturing mold or by at least one process from the group consisting of engraving, sanding, stamping and chemical etching (see figures 21a-21c, column 33, lines 9-15, the message overlay O(x,y) may then be produced on the computer, and printed out, using the following algorithm, where O(x,y) is set to the complement of O(x,y)=T(x,y)-M(x,y), the printing is read as chemical etching, putting chemical on the surface, see column 29, lines 20-25, the optical scanner is read as capturing device, a further embodiment of a system for pattern generation includes the equipment shown in FIG. 16B, which consists of a can of spray paint 70', a handheld optical scanner 72' which digitizes the spray painted pattern 74' and stores it in a database within a portable computer 76' as a known pattern, also see figures 22a and 22b below):

    PNG
    media_image1.png
    202
    545
    media_image1.png
    Greyscale

extracting, with the imaging device, a digital representation of the object surface microstructure from the partial area which is common to the plurality of images (see figure 2B, 38 evaluate correlation artifacts and 40 evaluate image density are read as digital representation of the object surface micro surface); 
registering, in a database, the microstructure digital representation (see figure 2B, storing FCA results); 
capturing an image of an object to be authenticated (see column 29, lines 35-40, apparatus for classifying and identifying patterns can be a general purpose computer system such as shown in FIG. 17B, a scanner 72' is used to collect unknown patterns 78'); 
extracting a digital representation of the object surface microstructure from a partial area of the image of the object to be authenticated, the partial area on the object to be authenticated corresponding to the partial area which is common to the plurality of images (see column 18, lines 15-19, the density of a test region having the predetermined size is calculated. Then, that test region is moved across the correlation array, with the density integration being performed for each repositioning of the test region, the test region is read as partial area of the image);
producing, with a digital signal matching method, a 1D or a 2D signal representing a comparison between the microstructure digital representation from the object to be authenticated and the registered microstructure digital representation (see column 29, lines 65- 67, FIG. 20(c) is 2D flash correlated against its complement by overlaying the two at an angle of 2 degrees, the result is a black square centered at the point of rotation, which in this illustration is the origin); 

    PNG
    media_image2.png
    749
    2616
    media_image2.png
    Greyscale
;
calculating, from the comparison signal, a similarity score representing a similarity between the microstructure digital representation of the object to be authenticated and the registered microstructure digital representation (see figure 3B below, FCA, flash correlation is used for similarity measure); and 
determining a match between the manufactured object images and the image of the object to be authenticated based on the similarity score (see figure 3B, 30’ indicates a match and 32’ indicates no match is found):

    PNG
    media_image3.png
    319
    1020
    media_image3.png
    Greyscale
.

Regarding claim 7, Prokoski discloses the method of claim 1, wherein extracting the microstructure digital representation comprises a pre-processing step on the partial area image, the pre-processing step being selected from the group consisting of local or global flattening, linear or non-linear filtering, local or global histogram equalization, non-linear histogram stretching, least significant bit LSB preservation, low-pass filtering, bandpass filtering, high-pass filtering, morphological filtering, edge filtering, watershed filtering, fractal filtering, moment-based filtering, Wiener filtering, Gaussian filtering, Laplace filtering, Sobel filtering, median filtering, averaging, sharpening, contrast enhancement, masking of non-desired areas and replacing them with substitute values, dust and scratch removal, scratch and noise removal gamma corrections, color clipping, color channel combinations, and combination thereof (see column 12, lines 45-50, the patterns may be produced from biological markers, such as fingerprints, DNA samples, voice prints, handwriting, or facial features--which patterns may be preprocessed to extract minutiae points, also see column 26, lines 40-42, patterns can be sampled or filtered images or data represented as a code or score card, a 2-dimensional pattern).  

Regarding claim 8, Prokoski discloses the method of claim 1, wherein the digital signal matching method is a cross-correlation method and wherein the resulting comparison signal is a cross-correlation map (see column 29, lines 65- 67, FIG. 20(c) is 2D flash correlated against its complement by overlaying the two at an angle of 2 degrees, the result is a black square centered at the point of rotation, which in this illustration is the origin):  

    PNG
    media_image2.png
    749
    2616
    media_image2.png
    Greyscale
.

Regarding claim 16, Prokoski discloses the method of claim 8, further comprising capturing several images of the partial area of the object to be authenticated and calculating several cross-correlation maps from said images, wherein the similarity score is a metric calculated as a function of the cross- correlation peak values in said cross-correlation maps (see figure 20c is read as the correlation map and figure 3B, 28’ below):

    PNG
    media_image4.png
    180
    737
    media_image4.png
    Greyscale
.

Regarding claim 17, Prokoski discloses the method of claim 1, wherein the imaging device is any of a digital scanner, a digital camera, a high-speed camera, a mobile phone with integrated camera, or a microscope (see column 29, lines 23-25, a handheld optical scanner 72' which digitizes the spray painted pattern 74').  

Regarding claim 18, Prokoski discloses the method of claim 1, wherein the database is recorded on the imaging device (see column 29, lines 33-35, classifying and identifying patterns can be a general purpose computer system such as shown in FIG. 17B. A scanner 72' is used to collect unknown patterns 78', digitize and input them into a computer 80').  

Regarding claim 19, Prokoski discloses the method of claim 1, wherein the imaging device is a portable device connected with a remote server and the database is recorded on the remote server, or the database is recorded both on the remote server and on the portable imaging device and periodically synchronized between the remote server and the portable imaging device (see figure 3B, Pattern Pi includes in database).   

Regarding claim 21 see the rationale and rejection for claim 1. 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2-6, 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prokoski (US 5583950) in view of Iizuka (US 20040218815).

Regarding claim 2, Prokoski discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein extracting the microstructure digital representation comprises applying a frequency domain transform to the partial area image (see figure 10 below):

    PNG
    media_image5.png
    320
    1001
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Fourier transform because to extract existing frequency in the signal to improve image recognition.

Regarding claim 3, Prokoski discloses all the limitations of claim 1, but is silent in disclosing the method of claim 2, wherein extracting the microstructure digital representation comprises applying a Fourier transform to the partial area image. Iizuka discloses the method of claim 2, wherein extracting the microstructure digital representation comprises applying a Fourier transform to the partial area image (see figure 10 above). See the motivation for claim 2.

Regarding claim 4, Iizuka discloses the method of claim 3, wherein extracting the microstructure digital representation comprises applying a log-polar coordinate transform to the Fourier transform of the partial area image (see figure 10e, polar coordinate transform above).  See the motivation for claim 2.

Regarding claim 5, Iizuka discloses the method of claim 3, wherein extracting the microstructure digital representation comprises a post-processing step on the Fourier coefficients of the transformed partial area image, the post-processing step being selected from the group consisting of filtering coefficients, cancelling macroscopic variations by not using low frequency coefficients, EAST\179448503.257 decreasing anisotropy variations by thresholding, and morphological filtering of the Fourier spectrum (see equation 1, f1(m,n) are filtering coefficients):

    PNG
    media_image6.png
    95
    597
    media_image6.png
    Greyscale
.
See the motivation for claim 2.

Regarding claim 6, Iizuka discloses the method of claim 1, wherein extracting the microstructure digital representation comprises applying a Fourier-Mellin transform to the partial area image (see figures 10a-e, a Fourier-Mellin transform in the case of fingerprint images as the registered image and the matching image). See the motivation for claim 2.

Regarding claim 9, Iizuka discloses the method of claim 8, wherein extracting the microstructure digital representation comprises applying a Fourier transform to the partial area image and wherein the digital signal matching method is a cross-correlation method in the frequency domain (see figure 4 below):

    PNG
    media_image7.png
    479
    981
    media_image7.png
    Greyscale
.
See the motivation for claim 2.

Regarding claim 10, Iizuka discloses the method of claim 9, further comprising padding for reducing the discontinuities induced by the Fourier transform when the cross-correlation is applied in the frequency domain (see paragraph 55, combining unit 2122 combines the X(u,v) and Y(u,v) generated at the Fourier transform units 2120 and 2121 and finds the correlation, the combining unit 2122 generates X(u,v) Y*(u,v) and outputs the same to the phase extraction unit 2123, Y*(u,v) is a complex conjugate of Y(u,v)).  See the motivation for claim 2.
Regarding claim 11, Iizuka discloses the method of claim 1, wherein the digital signal matching method is a contour matching method and wherein the resulting comparison signal is a 1D cross-correlation signal or a series of Fourier descriptors (see paragraph 58, The extraction of the phase information is not limited to the above format, it is also possible to extract the phase information based on the outputs of for example the Fourier transform units 2120 and 2121 and Equations (13) and (14), then combine only the phase components to generate Z(u,v) as shown in Equation (15)). See the motivation for claim 2

Regarding claim 13, Iizuka discloses the method of claim 12, wherein the digital signal matching method comprises the use of log-polar maps (see figure 10, below, paragraph 9, correction information generating means performs a further Fourier transform based on the results of the log-polar coordinate transform):

    PNG
    media_image5.png
    320
    1001
    media_image5.png
    Greyscale
.
See the motivation for claim 2.

4.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Prokoski (US 5583950) in view of Freeman (US 20020159618).

Regarding claim 12, Prokoski discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein the digital signal matching method is invariant to scale or rotation. Freeman discloses the method of claim 1, wherein the digital signal matching method is invariant to scale or rotation (see paragraph 129, alternative pattern matching technique uses a grayscale pattern matching method based on correlation. Known recorded eye corneal striae patterns are scanned through the ROI image searching for a pattern match. The technique is shift-invariant, stretch or size-invariant, and rotation-invariant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rotational invariant in order to extract lines and boundary from multiple orientation of the image for improving image recognition. 

4.	Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Prokoski (US 5583950) in view of Tsai (US 20030142846).

Regarding claim 14, Prokoski discloses all the limitations of claim 8 but is silent in disclosing the method of claim 8, wherein the similarity score is the signal-to-noise ratio of the cross-correlation. Tsai discloses the method of claim 8, wherein the similarity score is the signal-to-noise ratio of the cross-correlation (see figure 5, graph of correlation versus peak signal to noise ratio (PSNR) for an embedding hardware structure used in an image compression system under different compression ratios): 

    PNG
    media_image8.png
    343
    750
    media_image8.png
    Greyscale
 .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the similarity score is the signal-to-noise ratio of the cross-correlation because extract measurement information from target image for improving image recognition. 

Regarding claim 15, Tsai discloses the method of claim 14, wherein the device determines a match between the registered image and the image to be authenticated based on the calculated score as the SNR of the cross-correlation (see figure 1 and see figure 5, graph of correlation versus peak signal to noise ratio (PSNR) for an embedding hardware structure used in an image compression system under different compression ratios):

    PNG
    media_image9.png
    641
    1106
    media_image9.png
    Greyscale
 
See the motivation for claim 14.

5.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Prokoski (US 5583950) in view of Iida (US 20010022863).

Regarding claim 20, Prokoski discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein the plurality of registered images is captured from a plurality of products of a given production line. Iida discloses the method of claim 1, wherein the plurality of registered images is captured from a plurality of products of a given production line (see figure 1, below):

    PNG
    media_image10.png
    372
    895
    media_image10.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include capturing images through a production line in order to extracting image object for improve defect image recognition. 




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/23/22